DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In response to the restriction requirement mailed 7/6/21, applicant’s amendment filed 8/30/21 elects group I (claims 1-13) and cancels Group II (Claims 14-15).  Applicant has further elected the species of Fig. 2, without traverse, and withdrawn claims 9-11 directed to nonelected species.  Applicant has added new claims 16-22 drawn to the elected Group and species. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "close to a temperature at which the structure of the gas-sensitive dielectric material is softened" in claims 7 (line 5) and 13 “close to a temperature at which the structure of the gas-sensitive 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Langenbacher (US20090134026 herein after “Langenbacher”).
Claim 1: Langenbacher discloses a capacitive gas sensor ([0037] capacitor formed by electrically conductive layers 2, 3; see Fig. 2a) comprising: a first electrode (conductive layer 2); a second electrode (conductive layer 3); a gas-sensitive dielectric material (gas-sensitive layer 4) arranged between the first and the second electrodes to form a gas sensitive capacitor ([0037]), the gas-sensitive dielectric material having a permittivity that depends on an amount of gas compound absorbed from an environmental medium ([0037] In operation of the gas sensor, molecules of the gas to be detected diffuse via open lateral surfaces of the gas-sensitive layer or through second electrically conductive layer 3, which is at least partially gas-permeable, into gas-sensitive layer 4 and are adsorbed therein. The dielectric constant and the ohmic resistance of gas-sensitive layer 4 are thus impaired. The changes in these material properties are recorded by measuring the impedance of the capacitor formed by electrically conductive layers 2 and 3 and gas-sensitive layer 4 and insulator 5 and allow conclusions to be drawn about the gas concentration in the environment.); and a dielectric-electrode interfacing material (insulator 5) arranged at an interface between the gas-sensitive dielectric material and at least one of the first and second electrodes (the insulator 5 is positioned between the first electrode 2 and the dielectric material 4).

Claim 8: The capacitive gas sensor according to claim 1, wherein the first electrode (conductive layer 2) is formed on a top side of the gas-sensitive dielectric material (gas-sensitive layer 4) that absorbs the gas compound from the environment, the second electrode (conductive layer 3) is formed on a side of the gas-sensitive dielectric material opposed to the top side (see Fig. 2a), and the dielectric-electrode interfacing material (insulator 5) being formed directly on said top side of the gas-sensitive dielectric material to separate it from the first electrode (the insulator 5 separates the gas-sensitive layer 4 and the conductive layer 2, Fig. 2a).

Claims 1, 2, 5, 6, 12, 17, and 19 are rejected under 35 U.S.C. 102 as being anticipated Gryska et al. (US8835180 herein after “Gryska”).
Claim 1: Gryska discloses a capacitive gas sensor comprising: a first electrode (electrode 20, 120; Figs. 1, 2); a second electrode (second electrode 30, 130); and a gas-sensitive dielectric material (analyte-responsive dielectric layer 10, 110) arranged between the first and the second electrodes to form a gas sensitive capacitor, the gas-sensitive dielectric material being adapted to absorb a gas compound from an environmental medium and has a permittivity that depends on an amount of absorbed gas compound (when the analyte is absorbed by the dielectric, the dielectric properties change which changes the capacitance which can be sensed); a dielectric-electrode interfacing material interposed between the gas-sensitive dielectric material and at least one of the first and second electrodes (col. 11, lines 5-23: Such embodiments are pictured in FIG. 1. However, it is also contemplated that other, optional layers may be present between the first electrode 20 and the analyte-responsive dielectric layer 10, and/or between the second electrode 30 and the analyte-responsive dielectric layer 10. In such a case, either or both of the electrodes may not be in direct contact with some or all of a surface of the analyte-responsive dielectric material. For example, a tie layer or layers may be used to improve the bonding between an electrode and the analyte-responsive dielectric layer. Or, a passivation layer or layers (for example, a layer of silicon dioxide) may be placed in between a surface of the analyte-responsive dielectric layer and an electrode surface, in order to minimize the possibility of arcing between the electrodes. In some embodiments, multiple such optional layers may be used; alternatively, a single layer may serve multiple functions. Any such optional layer or layers such as the aforementioned tie layers, passivation layers, protective layers, cover layers, etc., may be used, for whatever purpose, as long as they do not significantly interfere with the desired functioning of the sensing element. For example, an optional layer should be sufficiently permeable to an analyte of interest if the sensing element is configured such that the analyte must pass through the optional layer in order to reach the analyte-responsive dielectric layer 10.)

Claim 2: The capacitive gas sensor according to claim 1, wherein the gas-sensitive dielectric material comprises a gas-sensitive polymer (the analyte-responsive dielectric material is chosen from the family of materials comprising so-called "polymers of intrinsic microporosity" (hereafter called PIMs) (col. 5, lines 40-45). The PIMS can be blended with a material this is an analyte-responsive dielectric material including hypercrosslinked polymer networks and the like. col. 7, lines 45-64).

Claim 5: The capacitive gas sensor according to claim 1, wherein the gas-sensitive dielectric material comprises a polymer material from an additived polymer grade, the polymers of the additived polymer grade including a cross-linking additive adapted to pin the chains of the polymer material for increasing the resistance to a change of chain orientation under thermally-induced mechanical stress from the at least one of the first and second electrodes (the PIMs can be blended with a material this is an analyte-responsive dielectric material including hypercrosslinked polymer networks and the like. col. 7, 

Claim 6:  The capacitive gas sensor according to claim 1, wherein at least one of the first and second electrodes have a porous structure adapted to pass through the gas compound (col. 8, lines .34-65: In various embodiments either or both of the electrodes can be permeable to an organic analyte…Such a discontinuous electrode may be microscopically discontinuous.) 

Claim 12: Gryska discloses a capacitive gas sensor comprising: a first electrode (electrode 20, 120; Figs. 1, 2); a second electrode (second electrode 30, 130); and a gas-sensitive dielectric material (analyte-responsive dielectric layer 10, 110) arranged between the first and the second electrodes to form a gas sensitive capacitor, the gas-sensitive dielectric material being adapted to absorb a gas compound from an environmental medium and has a permittivity that depends on an amount of absorbed gas compound (when the analyte is absorbed by the dielectric, the dielectric properties change which changes the capacitance which can be sensed); wherein the gas-sensitive dielectric material comprises a polymer material from an additived polymer grade, the polymers of the additived polymer grade including a cross-linking additive adapted to pin the chains of the polymer material for increasing the resistance to a change of chain orientation under thermally-induced mechanical stress from the at least one of the first and second electrodes (the polymers of intrinsic microporosity (herein after “PIM”s) can be blended with a material this is an analyte-responsive dielectric material including hypercrosslinked polymer networks and the like. col. 7, lines 45-64.  Cross-linked polymers have an improved mechanical strength over linear polymers; this is an intrinsic property of cross-linked polymers.).

Claim 17:  The capacitive gas sensor according to claim 2, wherein the dielectric- electrode interfacing material is permeable to the gas compound and/or comprises a polymer having a glass temperature higher than the glass temperature of the gas-sensitive dielectric material ((col. 11, lines 5-23: Any such optional layer or layers such as the aforementioned tie layers, passivation layers, protective layers, cover layers, etc., may be used, for whatever purpose, as long as they do not significantly interfere with the desired functioning of the sensing element. For example, an optional layer should be sufficiently permeable to an analyte of interest if the sensing element is configured such that the analyte must pass through the optional layer in order to reach the analyte-responsive dielectric layer 10.).

Claim 19:  The capacitive gas sensor according to claim 12, further comprising a dielectric-electrode interfacing material interposed between the gas-sensitive dielectric material and at least one of the first and second electrodes (col. 11, lines 5-23: Such embodiments are pictured in FIG. 1. However, it is also contemplated that other, optional layers may be present between the first electrode 20 and the analyte-responsive dielectric layer 10, and/or between the second electrode 30 and the analyte-responsive dielectric layer 10. In such a case, either or both of the electrodes may not be in direct contact with some or all of a surface of the analyte-responsive dielectric material. For example, a tie layer or layers may be used to improve the bonding between an electrode and the analyte-responsive dielectric layer. Or, a passivation layer or layers (for example, a layer of silicon dioxide) may be placed in between a surface of the analyte-responsive dielectric layer and an electrode surface, in order to minimize the possibility of arcing between the electrodes. In some embodiments, multiple such optional layers may be used; alternatively, a single layer may serve multiple functions. Any such optional layer or layers such as the aforementioned tie layers, passivation layers, protective layers, cover layers, etc., may be used, for whatever purpose, as long as they do not significantly interfere with the desired functioning of the sensing element. For example, an optional layer should be sufficiently permeable to an analyte of interest if the sensing element is configured such that the analyte must pass through the optional layer in order to reach the analyte-responsive dielectric layer 10.)

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gryska in view of Li (US8099707 herein after “Li”).
Claim 3: Gryska discloses the device of claim 1, previous.  Gryska fails to teach wherein the dielectric material comprises one or more layers of a sulfone-based polymer of a group comprising: polysulfone, polyethersulfone and polyphenylsulfone, and any combination thereof. 
	However, Li teaches the use of known dielectrics including polyimide, a low-k dielectric formed by a sol-gel technique, or sulfone (col. 18, lines 12-27). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a dielectric material for the capacitor of Gryska including a sulfone or comparable material including sol-gel or polyimide in order to ensure the capacitor is compatible with high-temperature processing, as taught by Li. 

Claim 18: Gryska discloses the device of claim 1, previous.  Gryska fails to teach wherein the gas-sensitive dielectric material comprises one or more layers of a polymer of a group comprising: cellulose acetate butyrate, polyamide-imide, polyetherimide, and polyamide, and/or any combinations thereof.
	However, Li teaches the use of known dielectrics including polyimide, a low-k dielectric formed by a sol-gel technique, or sulfone (col. 18, lines 12-27). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a dielectric material for the capacitor of Gryska including a polyimide or comparable material including sol-gel or sulfone in order to ensure the capacitor is compatible with high-temperature processing, as taught by Li.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gryska in view of Rajaraman et al. (US20160377569 herein after “Rajaraman”).
Claim 18:  Gryska teaches the device of claim 1, previous.  Gryska fails to teach wherein the gas-sensitive dielectric material comprises one or more layers of a polymer of a group comprising: cellulose acetate butyrate, polyamide-imide, polyetherimide, and polyamide, and/or any combinations thereof.
	However, Rajaraman teaches well known gas-sensitive dielectrics including polyimide, polyesters, polymethyl methacrylate (PMMA), benzocyclobutene (BCB), polysulfates, and cellulose acetate butyrate.  The choice of materials suitable for an intended purpose is within the scope of a person having ordinary skill in the art.  The choice can depend on operating conditions (temperature, environment, etc.), cost, compatibility with other materials, and a target analyte. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a polymer dielectric, as taught by Gryska, and further to use a well-known gas-sensitive polymer including cellulose acetate butyrate and polyimide in order to have a dielectric material which is suitable for the intended detection of a target analyte without requiring heating to higher temperatures.


Allowable Subject Matter

Claims 20-22 are allowed. Claims 4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:  The closest prior art includes Gryska.
	Gryska discloses the invention of claim 1 and 12 including a first electrode; a second electrode; a gas-sensitive dielectric material arranged between the first and the second electrodes; and a dielectric-
	Gryska, whether considered alone or in combination, fails to teach, suggest, or make obvious wherein: 	
	(per claim 4) the gas- sensitive dielectric material is a sulfone-based polymer material, and the dielectric-electrode interfacing material is a polyimide material or any polymer material having a glass temperature higher than the glass temperature of the gas-sensitive dielectric material; 
	(per claim 16) wherein the dielectric- electrode interfacing material is adapted to absorb thermally-induced dilatation of the at least one of the first and second electrodes for reducing the mechanical stress applied on the gas-sensitive dielectric material.
	(per claim 20) a dielectric-electrode interfacing material interposed between the gas-sensitive dielectric material and one of the first and second electrodes, wherein the dielectric-electrode interfacing material is selected as a dielectric polymer material adapted to absorb thermally- induced dilatation of the at least one of the first and second electrodes for reducing the mechanical stress applied on the gas-sensitive dielectric material.
	 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US5767687 (teaches a capacitive sensor with a protective polymer 140 over a dielectric 132 but the polymer 140 is not at the interface between the electrode(s) and dielectric 132). 
	None of the prior art of record appears to directly read on the invention of claims 7 and 13 as understood by the Examiner, however, due to the presence of indefinite claim language throughout the claimed invention, as indicated in the rejection(s) under 35 U.S.C. 112 above, a complete comparison to the Prior Art and the claimed invention could not be made by the Examiner.   However upon applicant' s amendment to overcome the rejections and objections raised by the Examiner and upon the Examiner' s better understanding of the invention a comparison of the prior art to the claims will again be made, resulting in a possible Final Office Action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583.  The examiner can normally be reached on M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        9/10/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861